Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2021 was filed before the first action on the merits of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because: the first sentence of the abstract is information already known from the title/can be implied. As such it should be removed.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: Figure 10 lacks the reference sign “400” (the automated valet parking apparatus) which is referred in the specification in paragraphs [0098]-[0109].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1-17 are objected to because of the following informalities:  
	Regarding the independent claims, the element “by the processor, whether desired operations for the automated valet parking are normally performed by the vehicle”, in particular “are normally performed by the vehicle” is at issue. The phrasing “normally performed by the vehicle” as it is currently phrased it suggests either a frequency/permission quality to the “desired operations” i.e. if the vehicle is allowed (“normally”) to perform the operations. (e.g. “A vehicle normally performed braking” is describing how a vehicle operates/standard procedure(s) for a vehicle but isn’t specifically directed to the current capabilities of the vehicle in that a vehicle can “normally” perform braking, but still broken/non-functioning brakes at a specific instance. Versus “A vehicle performed braking normally” is describing the quality of the braking/that the vehicle properly braked; as applicant discloses operational checking of the vehicle (testing the braking, acceleration, turning, etc) the phrasing of “performing desired operations normally” aligns with the specification more-so than “normally performs”. Additionally the first “determining” step of the independent claims (of the sensors) uses the phrasing of “performed normally” to describe the check, as such changing word order of “normally performed” to “performed normally” would help maintain consistency in claim language.
	Switching the order of the words to match the sensor performance elements (i.e. switch wording to “performed normally by the vehicle” for the desired operations elements) would help make clear that it is the functioning/quality of the operation(s) being checked/determined as opposed to checking if the vehicle can just perform them/is capable of them (i.e. checking if it is an autonomous capable vehicle), but not necessarily current quality of the operations’ performances.
	Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 12-13, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20190283736 A1, Watanabe, “PARKING CONTROL DEVICE AND VEHICLE CONTROL DEVICE”.
	Regarding Claim 1, Watanabe teaches “An operation method of an infrastructure for automated valet parking, the method comprising: receiving a parking request from a vehicle;”( [0018] As illustrated in FIG. 1, in automatic valet parking, after an occupant X gets off from a vehicle V in a predetermined getting-off region P1 in the parking lot P, automatic parking (see a guidance path C1 indicated by the one-dot dash line arrow in FIG. 1) in which the vehicle V automatically moves (travels) from the getting-off region P1 to an vacant parking region R (parking region R1) in response to a predetermined instruction is executed. In addition, after the automatic parking is completed, automatic delivery (see a guidance path C2 indicated by the two-dot dash line arrow in FIG. 2) in which the vehicle V departs from the parking region R (parking region R1) and automatically moves and stops at a predetermined getting-on region P2 in response to a predetermined call is executed. The predetermined instruction and the predetermined call are realized, for example, by an operation of a terminal device T by the occupant X.” Here teaches the sending (from a driver/vehicle) a request)” determining, by a processor, whether at least one sensor mounted in the vehicle operates normally;”( [0059] “The operation state information detection unit 402 detects operation state information of, for example, the in-vehicle sensor that may be used for periphery monitoring (e.g., the in-vehicle camera 308 or the obstacle sensor 305 (see FIG. 3)) among the in-vehicle sensors mounted in the vehicle V. The operation state information of the sensor is information indicating whether or not the sensor is performing a detection operation according to specifications or performance thereof. An example of a state where the sensor is not performing the detection operation according to specifications or performance thereof is a failure state where a part or the whole of a detection operation or the transmission of an output signal to the outside is not executed due to, for example, a failure, disconnection or contact failure of the sensor itself. Whether or not the sensor is in a failure state may be determined by the presence or absence of the loss of information in the output signal from the sensor or the presence or absence of the output signal itself. In addition, when the sensor has a self-diagnosis function, the failure state may be determined based on the self-diagnosis result.” Here teaches the determination of vehicle sensor state/health (if it is performing “normally”))” by the processor, whether desired operations for the automated valet parking are normally performed by the vehicle; “([0033] FIG. 3 is an exemplary and schematic block diagram illustrating a system configuration of the vehicle control system 300 including the vehicle control device 102. As illustrated in FIG. 3, the vehicle control system 300 includes a braking system 301, an acceleration system 302, a steering system 303, a shifting system 304, an obstacle sensor 305 as an example of an in-vehicle sensor, a traveling state sensor 306, a communication interface 307 (communication I/F), an in-vehicle camera 308 as another example of an in-vehicle sensor, a monitor device 309, an in-vehicle network 310, and the vehicle control device 102. [0034] The braking system 301 controls deceleration of the vehicle V. The braking system 301 includes a braking unit 301a, a braking control unit 301b, and a braking unit sensor 301c.” Here teaches various vehicle sensors includes sensors corresponding to “operations” (as opposed to external environment sensors)” thus the teachings for “in-vehicle” sensor health also includes determining the performance of operations such as braking, steering, etc; which with the plain meaning of I[0051] “The CPU 102a is a hardware processor that generally controls the vehicle control device 102. The CPU 102a reads out various control programs (computer programs) stored in the ROM 102b, for example, and realizes modules of various functions according to instructions defined in the various control programs. For example, the CPU 102a realizes a module such as, for example, a detection unit that detects operation state information of the in-vehicle sensor (e.g., the in-vehicle camera 308) mounted in the vehicle V or a communication control unit (a transmission unit or a reception unit) that transmits the operation state information to the external parking control device 101 or receives parking guidance information from the parking control device 101.” Here teaches that any in-vehicle sensor can be checked/used in the operation state (i.e. checking for “normal” operation));” determining, by the processor, whether the automated valet parking for the vehicle is allowed based on the determined results;”( [0077] The predetermined in-vehicle sensor is not limited to the in-vehicle camera 308 that acquires a rearward image. For example, even when the plurality of in-vehicle cameras 308 are functionally degraded such as, for example, when the left and right in-vehicle cameras 308 that capture lateral images are functionally degraded, the traveling instruction information generation unit 408c also generates traveling instruction information to cause the driver of the vehicle V to perform a traveling operation. When the parking lot P is dedicated to automatic valet parking, the traveling instruction information generation unit 408c may facilitate parking of the vehicle in a general parking lot (a parking lot where the driver may park the vehicle by a driver's operation) using the traveling instruction information (provision of use prohibition information of an automatic valet parking lot).” Here teaches that based on the sensor state and parking type (required sensors) valet parking is selectively permitted/performed.);” and performing, by the processor, an automated valet parking process for the vehicle based on the determined results.”( [0091] Then, in S712, the travelling control unit 403 of the vehicle control device 102 executes start control from the getting-off region P1. [0092] Then, the travelling control unit 403 of the vehicle control device 102 executes, in S713, travelling control along the traveling path generated in S711. This traveling control is executed using estimation of the current position by a method using data of the in-vehicle sensor (e.g., the in-vehicle camera 308) that is functioning normally in the vehicle V. As a result, it is possible to accurately and safely guide the vehicle V to the movement target position set by the movement target position calculation unit 408a of the parking control device 101. Then, in S714, the travelling control unit 403 of the vehicle control device 102 executes parking control to the movement target position of the selected parking region R. In this case, the guidance position may be finely adjusted using the data of the in-vehicle sensor (e.g., the in-vehicle camera 308) that is functioning normally in the vehicle V, and the vehicle V may be parked in the parking region R with an adequate space at front, rear, left, and right sides.)
	Regarding Claim 2, Watanabe teaches “The method according to claim 1, wherein the at least one sensor mounted in the vehicle includes: at least one of a camera, an ultrasonic sensor, a radar sensor, a LiDAR sensor, an infrared sensor, a thermal sensor, a position sensor, or a millimeter wave sensor.”( [0063] “The operation state information detection unit 402 may similarly detect the operation state information including dirt detection for an in-vehicle sensor other than the in-vehicle camera 308, for example, the obstacle sensor 305 such as, for example, an infrared sensor or an ultrasonic sensor, and may provide the operation state information to the parking control device 101.” Here teaches that the invehicle sensor can be a camera, ultrasonic, infrafred.”)
	Regarding Claim 3, Watanabe teaches “The method according to claim 1, wherein determining whether the at least one sensor operates normally comprises: requesting the at least one sensor to make a response; receiving the response the at least one sensor; and checking whether the at least one sensor operates normally based on the received response.”( [0059] “The operation state information detection unit 402 detects operation state information of, for example, the in-vehicle sensor that may be used for periphery monitoring (e.g., the in-vehicle camera 308 or the obstacle sensor 305 (see FIG. 3)) among the in-vehicle sensors mounted in the vehicle V. The operation state information of the sensor is information indicating whether or not the sensor is performing a detection operation according to specifications or performance thereof. An example of a state where the sensor is not performing the detection operation according to specifications or performance thereof is a failure state where a part or the whole of a detection operation or the transmission of an output signal to the outside is not executed due to, for example, a failure, disconnection or contact failure of the sensor itself. Whether or not the sensor is in a failure state may be determined by the presence or absence of the loss of information in the output signal from the sensor or the presence or absence of the output signal itself. In addition, when the sensor has a self-diagnosis function, the failure state may be determined based on the self-diagnosis result.” Here teaches health checks of the sensor based on the received response (output data))
	Regarding Claim 4, Watanabe teaches “The method according to claim 3, further comprising: determining whether the at least one sensor operates normally based on whether the received response from the at least one sensor satisfies a predetermined reference condition.”( [0059] The operation state information detection unit 402 detects operation state information of, for example, the in-vehicle sensor that may be used for periphery monitoring (e.g., the in-vehicle camera 308 or the obstacle sensor 305 (see FIG. 3)) among the in-vehicle sensors mounted in the vehicle V. The operation state information of the sensor is information indicating whether or not the sensor is performing a detection operation according to specifications or performance thereof. An example of a state where the sensor is not performing the detection operation according to specifications or performance thereof is a failure state where a part or the whole of a detection operation or the transmission of an output signal to the outside is not executed due to, for example, a failure, disconnection or contact failure of the sensor itself. Whether or not the sensor is in a failure state may be determined by the presence or absence of the loss of information in the output signal from the sensor or the presence or absence of the output signal itself. In addition, when the sensor has a self-diagnosis function, the failure state may be determined based on the self-diagnosis result.” Here the self-diagnosis and “according to specifications or performance” is teaching a reference condition implicitly as to determining based on the performance is implicitly teaching a comparison to a healthy/acceptable performance level)
	Regarding Claim 5, Watanabe teaches “The method according to claim 1, wherein the desired operations includes at least one operation selected from among transmission of an error signal, emergency braking, steering, acceleration and braking, gear shifting, ignition on/off operation, and door locking/unlocking.”([0035] “For example, when the braking unit 301a includes a brake pedal, the braking unit sensor 301c detects the position of the brake pedal or the pressure acting on the brake pedal as the state of the braking unit 301a. The braking unit sensor 301c outputs the detected state of the braking unit 301a to the in-vehicle network 310.” Here teaches  braking sensor as a in-vehicle sensor; [0036] “The acceleration system 302 controls the acceleration of the vehicle V. The acceleration system 302 includes an acceleration unit 302a, an acceleration control unit 302b, and an acceleration unit sensor 302c.” Here teaches acceleration [0038] “The steering system 303 controls the heading direction of the vehicle V. The steering system 303 includes a steering unit 303a, a steering control unit 303b, and a steering unit sensor 303c.” Here teaches steering as one of the sensors”, and [0040] “The shifting system 304 controls the gear ratio of the vehicle V. The shifting system 304 includes a shifting unit 304a, a shifting control unit 304b, and a shifting unit sensor 304c.” Here teaches shifting sensors. Later ignition is taught in [0069] “The operation state information acquisition unit 406 acquires operation state information of various sensors existing in the parking lot P (within the parking lot area) via the communication control unit 405. The various sensors existing in the parking lot P are in-vehicle sensors mounted in the vehicle V which may be used for periphery monitoring, for example, when the vehicle V that is starting (e.g., an ignition switch of which is turned on) is present in the parking lot P.”)
	Regarding Claim 12, Watanabe teaches “The method according to claim 1, further comprising: receiving a control authority for the vehicle from the vehicle after receiving the parking request.“( [0082] “In the processing sequence illustrated in FIG. 7, first, in S701, communication between the parking control device 101 and the vehicle control device 102 is established. In S701, for example, authentication by transmission and reception of identification information (ID) or assignment of operation authority for realizing automatic traveling under monitoring by the parking control device 101 is executed. “ Here teaches that when communication is establish (part of/result of parking request from figure 7 and [0081]))

    PNG
    media_image1.png
    729
    421
    media_image1.png
    Greyscale

	Regarding Claim 13, Watanabe teaches “The method according to claim 1, further comprising: returning a control authority for the vehicle after the automated valet parking for the vehicle is finished.”( [0093] “Then, when the parking control in S714 is completed, the vehicle control device 102 transmits a parking completion notification to the parking control device 101 in S715. Upon receiving the parking completion notification, the parking control device 101 updates the management information of the parking lot data management unit 407 and prepares for next parking guidance.” Then in teaching the exit process [0094] “As described above, automatic parking in automatic valet parking is realized. Although it is unlikely that the in-vehicle sensor is functionally degraded during parking, for example, in a case of an outdoor parking, the detection surface of the in-vehicle sensor may become dirty due to a change in weather or the like. Therefore, the same processing as that at the time of entrance is carried out at the time of exit, and control is executed to automatically travel the vehicle V from the parking region R in which the vehicle V has been parked to the getting-on region P2 while taking into consideration of the operation state information of the in-vehicle sensor.” Here teaches that when the vehicle is returned to the user (exiting the parking region/finished the valet service) is it delivered to the person/control is returned)
	Regarding Claim 15, Watanabe teaches “The method according to claim 1, wherein performing the automated valet parking comprises: transmitting to the vehicle at least one of a target position that is a parking spot and a guide route leading to the target position.”( [0073] “The information generation unit 408 generates parking guidance information for guiding the vacant parking space in the parking lot P to the vehicle V based on the operation state information acquired by the operation state information acquisition unit 406. The information generation unit 408 includes, for example, a movement target position calculation unit 408a, a guidance path generation unit 408b, a traveling instruction information generation unit 408c, and a traveling prohibition area setting unit 408d.” Here teaches that the guidance is to a parking space (target position that is a parking spot) and the “guidance path generation unit” teaches a guide route being generated to that spot.)
	Regarding Claim 16 this claim is a non-transitory computer readable medium having the same internal elements as claim 1, as such its grounds of rejection are the identical to claim 1.
	Regarding Claim 17, this claim a infrastructure (system) version of the method claim 1, it has the same internal elements as claim 1, thus it has the same ground of rejection as claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe as applied to claim 1 above, and further in view of Nordbruch et al, “METHOD AND DEVICE FOR OPERATING A VEHICLE, AND METHOD FOR OPERATING A PARKING AREA”, US 20180341257 A1.
	Regarding claim 14, while Watanabe does teach detection of fault detection inside or outside the vehicle. ([0059] “An example of a state where the sensor is not performing the detection operation according to specifications or performance thereof is a failure state where a part or the whole of a detection operation or the transmission of an output signal to the outside is not executed due to, for example, a failure, disconnection or contact failure of the sensor itself. Whether or not the sensor is in a failure state may be determined by the presence or absence of the loss of information in the output signal from the sensor or the presence or absence of the output signal itself. In addition, when the sensor has a self-diagnosis function, the failure state may be determined based on the self-diagnosis result.” Here teaches fault detection (improperly functioning sensors) within the vehicle and [0079] “However, it is recognized according to the operation state information of the monitoring camera 103 as the fixed sensor which is acquired by the operation state information acquisition unit 406 via the communication control unit 103a that a monitoring camera 103k related to the guidance path C3 is not functioning normally. In this case, since the state of the region monitored by the monitoring camera 103k may not be accurately confirmed, the traveling prohibition area setting unit 408d sets the region monitored by the monitoring camera 103k to a traveling prohibition area K.” Here teaches fault (improper functioning) of a fixed (outside the vehicle) camera of the infrastructure. ) Watanabe fails to disclosed that in response to these faults being detected that an emergency stop command is issued.
	Nordbruch teaches a nautomatic parking management system which includes recognition of “hazardous” situations and the issuing of emeregency stop command to the vehicle(s) in the parking area in response to this detection. Nordbruch teache ([0028] A subscriber of the communication network is therefore in particular a terminal device, for example a mobile terminal device. A terminal device is, for example, in general a mobile telephone. The person is, for example, an operator or manager of the parking facility. That person sees, for example, that a problem exists for the vehicle as it is driving driverlessly, and activates an emergency stop. For example, the subscriber is the parking facility management server. The operator can thus, in particular, transmit the emergency stop signal to the vehicle by way of the parking facility management server via the communication network. [0029] According to a further embodiment, provision is made that the emergency stop signal is generated by the vehicle itself based on a hazardous situation detected by the vehicle, the vehicle halting in the absence of any further check of the detected hazardous situation as to whether halting is necessary.” And that these “hazardous situations” includes sensor malfunction and control malfunctions (“desired operations” of applicant’s claims) not working properly in ([0037] A “hazardous situation” encompasses in particular a problem that occurs internally to the vehicle. This therefore means that the hazardous situation can encompass a problem internal to the vehicle. A problem internal to the vehicle encompasses, for example, a malfunction of a vehicle system, for example of a surrounding-area sensor suite. A malfunction of a vehicle system encompasses, for example, a malfunction of a communication system. A vehicle system encompasses, for example, a braking system, a steering system, and/or a drive system. This therefore means in particular that a detected hazardous situation encompasses the fact that a malfunction has occurred in one of the vehicle systems recited above. This therefore means that the vehicle halts immediately upon detection of such a malfunction. Detection of such a malfunction thus results in generation of an emergency stop signal, so that the vehicle halts immediately in response to the emergency stop signal.”
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the application, to modify Watanabe to include emergency stop command issuing as taught by Nordbruch as part of the “operating state” monitoring process of Watanabe. The KSR rational being “Combining Prior Art Elements According to Known Methods To Yield Predictable Results”.(I) Watanabe while teaching fault detection inside and/or outside the vehicle fails to disclose issuing a emergency stop command based on this detection. Nordbruch et al teaches the discloses the detection of hazardous situations (including sensor and/or vehicle control failures) (II) In the combination no underlying princples of operation are changed by the combination. Nordbruch’s teaching is being used in the same scenario (autonomous parking systems) and detecting the same issues and responding the same as it is taught in the original text; further Watanabe discloses the monitoring system of operating state is directly related to the safety/control of the vehicle ([0004] “As described above, the system in the related art is configured to finally detect the circumstance around the vehicle from the vehicle side and cause the vehicle to reach the parking target position while checking the safety around the vehicle or improving the accuracy of movement. Therefore, when the accuracy (function) of the in-vehicle sensor is degraded, the circumstance around the vehicle may not be sufficiently grasped and the vehicle may not be accurately guided to the parking target position.”) as such the addition of Nordbruch et al’s emergency stop commands isn’t against the spirit (protecting the vehicle/user) of the teachings of Watanabe. The resulting combination would teach the elements of claim 14.
	Allowable Subject Matter
Claims 6, and 7-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
	Regarding Claim 6, no prior art was found to teach the requesting/testing the performance of each desired operation, and the results of this testing being used to determine if valet parking should be allowed. Prior art found teaches such operations/their capabilities (i.e. autonomous control of the vehicle) being assumed and/or errors in control are sensed during the valet parking operation as part of a safety check/monitoring system.
	Regarding Claim 7, no prior art was found to teach the creation/assignment of a predetermined list of desired (by the parking area/infrastructure) sensors and a list of desired operations/controls which are operating normally and a list creation of the of which sensors and controls on the vehicle are operating normally and then based on that comparison selectively allowing valet parking. While the prior art does teach determining the functioning of sensors (which includes sensors/controls such as turning, braking, etc would be “desired operations”) they are taught in the context of active monitoring (i.e. a vehicle is already in the process of valet parking and is monitoring to see if the service/vehicle should be rerouted or stopped)
	Claims 8-11 all depend on claim 7 and thus contain the same potentially allowable subject matter.
	Generally speaking between differences in the prior art and applicant’s disclosed invention, amendments which detail/make clear that the “determining whether the automated valet parking for the vehicle is allowed based on the determined result” of the independent claims is occurring prior to the entering/beginning of the valet service(s)( as opposed to a monitoring to determine if the vehicle needs to be stopped during the parking) would help to distinguish the applicant’s claimed invention from the prior art. (I.e. addition of claim elements considering the “drop off” and “pickup” area(s) and at which area what “determining” step/comparison is occurring would help to make clear that the desired sensor(s) and operation(s) checking is a pre-valet service check and not a safety monitoring system occurring during the driving of the vehicle to the parking spot). Currently BRI of the claim language for the independent claims includes systems which monitor (and stop if needed) the valet service of a car as it is occurring/has already started the valet service. Hence the above rejections which teach selectively allowing/stopping the valet service based on the performance of the car/its sensors as opposed to applicant’s disclosed invention which is pre-checking/verifying the performance of the vehicle prior to it beginning the valet service. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20210163021 A1; US 20200210731 A1; US 20200180607 A1; US 20200159236 A1; US 20200150657 A1; US 20200130676 A1; US 20180301031 A1; US 20170061508 A1;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH MICHAEL DUNNE whose telephone number is (571)270-7392. The examiner can normally be reached Mon-Thurs 8:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH M DUNNE/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661